     Case 6:20-cr-00013-EKD Document 35 Filed 03/02/21 Page 1 of 5 Pageid#: 96




                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
v.                                           )       Case No. 6:20-CR-00013
                                             )
CHERIE ANNE WASHBURN,                        )
                                             )
         Defendant.                          )


     MEMORANDUM IN SUPPORT OF DEFENDANT’S FIRST MOTION IN LIMINE

                                      Statement of the Case

         On October 1, 2020, a grand jury empaneled by the United States District Court for the

Western District of Virginia returned a 13-count Indictment against Defendant Cherie Anne

Washburn (“Washburn”), a former practicing lawyer licensed by the Virginia State Bar (“VSB”).

After the Court entered a Joint Inspection and Discovery Order (Document 27), the government

produced several thousand documents. Included in the government’s document production was a

Consent to Revocation Order Washburn submitted to the VSB under Part 6, Section IV, ¶ 13-28

of the Rules of the Supreme Court of Virginia (“Paragraph 13-28 of the Virginia Rules”).

Accompanying the Consent to Revocation Order was an Affidavit Declaring Consent to

Revocation Washburn executed on March 12, 2019 (“Affidavit”).

         In paragraphs five and six of her Affidavit, Washburn made a number of incriminating

admissions concerning breaches of ethical or fiduciary duties she owed a “ward” over whom she

once held power of attorney. The government plans to use or reserve the right to use the Affidavit

at trial against Washburn.




                                                 1
  Case 6:20-cr-00013-EKD Document 35 Filed 03/02/21 Page 2 of 5 Pageid#: 97




       In her First Motion in Limine, Washburn seeks a pre-trial ruling that forecloses any

mention or other use of the Affidavit in front of the jury. (Document 34.) Washburn files this

Memorandum in support of her First Motion in Limine.

                                              Argument

PARAGRAPH           13-28     OF     THE       VIRGINIA           RULES   FORECLOSES        THE

GOVERNMENT’S PLANNED USE OF THE AFFIDAVIT.

       The Court should prohibit the government from using the Affidavit as substantive or

impeachment evidence at trial. Paragraph 13-28.B of the Virginia Rules, quoted below, precludes

the government’s planned use of the Affidavit.

       . . . B. Admissions. The admissions offered in the affidavit consenting to
       Revocation shall not be deemed an admission in any proceeding except one relating
       to the status of the Attorney as a member of the Bar.

Va. Sup. Ct. R., Pt. 6, § IV, ¶ 13-28.B.

       Paragraph 13-28.B of the Virginia Rules expresses the policy of Virginia’s judiciary. The

Supreme Court of Virginia is responsible for overseeing the practice of law in the Commonwealth

and revoking the licenses of lawyers found guilty of serious misconduct. VA. CODE ANN. §§

54.1-3909-3910.     “To that end, the Virginia State Bar serves as an administrative arm of the

Supreme Court of Virginia for the purpose of developing and promulgating ethics regulations, and

investigating, prosecuting and reporting ethics violations.” Motley v. Va. State Bar, 403 F. Supp.

2d 468, 470 (E.D. Va. 2005). See, Konan v. Sengel, 239 Fed. Appx. 780, 781, 2007 U.S. App.

LEXIS 16108, **3 (4th Cir. 2007) (“The Virginia State Bar is, by statute, an arm of the Supreme

Court of Virginia, and its decisions are judicial in nature.”).

       Because Paragraph 13-28.B of the Virginia Rules advances essential judicial and

administrative policies underlying the Commonwealth’s regulation of licensed lawyers, the Court

                                                  2
  Case 6:20-cr-00013-EKD Document 35 Filed 03/02/21 Page 3 of 5 Pageid#: 98




should accord it substantial comity and strict enforcement. Virginia has a strong interest in

ensuring uniform, predictable application of licensure revocation rules in both state and federal

courts. See Allstate Insurance Co. v. West Virginia State Bar, 233 F.3d 813, 817 (4th Cir. 2000)

(declaring “we are mindful of the weight given by the Supreme Court to federal-state comity

concerns that arise out of federal review of state bar proceedings and to the ‘strength of the state

interest in regulating the state bar.’”) (quoting District of Columbia Ct. App. v. Feldman, 460 U.S.

462, 484 and n. 16 (1983)); Goldfarb v. Virginia State Bar, 421 U.S. 773, 792 (1975) (declaring

that “the interest of the States in regulating lawyers is especially great since lawyers are essential

to the primary governmental function of administering justice, and have historically been officers

of the courts”).

       The Court should reject any argument by the government that Paragraph 13-28.B of the

Virginia Rules is a state procedural rule that does not apply in a criminal proceeding governed by

the Federal Rules of Evidence. This is a rule of substantive protection rather than procedure. As a

substantive rule, Paragraph 13-28.B guarantees a Virginia lawyer under investigation by the VSB

that admissions she makes in the course of consenting to revocation of her bar license shall not be

used against her in a subsequent “proceeding.” The rule is a substantial safeguard that promotes

the VSB’s interest in bringing investigations of professional misconduct to a swift resolution. In

exchange for surrendering her valuable property right to practice law, the lawyer under

investigation is guaranteed her sworn stipulations to unprofessional conduct shall not be used to

prosecute her in another forum. This is precisely the type of state rule of exclusion which courts

within the Fourth Circuit enforce strictly despite any avenues to admissibility under the Federal

Rules of Evidence. See Hottle v. Beech Aircraft Corp., 47 F.3d 106, 110 (4th Cir. 1995)

(explaining that Federal Rules of Evidence must give way when they “encroach upon a [s]tate’s

                                                  3
  Case 6:20-cr-00013-EKD Document 35 Filed 03/02/21 Page 4 of 5 Pageid#: 99




substantive law. . . . ‘there are circumstances in which a question of admissibility of evidence is

so intertwined with a state substantive rule that the state rule . . . will be followed in order to give

full effect to the state’s substantive policy.’”) (quoting DiAntonio v. Northampton-Accomack

Mem’l Hospital, 628 F.2d 287, 291 (4th Cir. 1980)); accord Creekmore v. Maryview Hospital, 662

F.3d 686, 690-93 (4th Cir. 2011).

        Instructive on this point are federal court decisions strictly enforcing VA. CODE ANN. §

60.2-623(B). The Virginia statute provides that statements made to the Virginia Employment

Commission in the course of that agency’s adjudication of claims for unemployment compensation

benefits “. . . shall not be . . . used in any judicial or administrative proceeding other than one

arising out of the provisions of this title . . . .” VA. CODE ANN. § 60.2-623(B). Federal courts

enforce this state statute of exclusion because it advances important policy objectives of the

Commonwealth. Konjevich v. Washing Sys., 1994 U.S. App. LEXIS 6965, *6 (4th Cir. 1994)

(unpublished) (affirming exclusion of party’s written admissions to Virginia Employment

Commission and holding district court correctly refused to “permit a federal court to ignore a state

statute regarding state administrative policy.”); Shabazz v. PYA Monarch, LLC, 271 F. Supp. 2d

797, 802 (E.D. Va. 2003) (sustaining party’s objection under Section 60.2-623(B) to his prior

statements to Virginia Employment Commission and observing, “Numerous courts, both state and

federal, have refused to consider any statements made in relation to a proceeding before the VEC

based on this statute.”).

        The Court should reach a similar result here. The VSB’s prohibition against deeming a

member’s revocation affidavit an admission in a subsequent proceeding reflects state judicial

policy. Allowing the United States to inject Washburn’s Affidavit into her trial would undermine

that policy. Fundamental principles of comity which define the relationship between the two

                                                   4
 Case 6:20-cr-00013-EKD Document 35 Filed 03/02/21 Page 5 of 5 Pageid#: 100




sovereigns should prompt the Court to hold that Paragraph 13-28.B of the Virginia Rules controls

and requires exclusion of the Affidavit from Washburn’s trial.

                                           Conclusion

       For the foregoing reasons, the Court should grant Defendant’s First Motion in Limine.

                                             CHERIE ANNE WASHBURN




                                             By: s/Paul G. Beers
                                                   Of Counsel


Paul G. Beers (VSB # 26725)
Glenn, Feldmann, Darby & Goodlatte
37 Campbell Avenue, S.W.
P. O. Box 2887
Roanoke, Virginia 24001-2887
Telephone (540) 224-8035
Facsimile (540) 224-8050
Email: pbeers@glennfeldmann.com

Counsel for Cherie Ann Washburn



                                      Certificate of Service

       I hereby certify that on March 2, 2021, I electronically filed the foregoing Memorandum

in Support of Defendant’s First Motion in Limine with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to all counsel of record.



                                             s/Paul G. Beers
                                             Paul G. Beers




                                                5
